DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          M.J.M., the father,
                              Appellant,

                                    v.

       D.R., the mother, and GUARDIAN AD LITEM PROGRAM,
                              Appellees.

                              No. 4D19-898

                           [August 16, 2019]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Kirk Volker, Judge; L.T. Case No. 2018DP360 JM.

  Gary L. Pickett, West Palm Beach, for appellant.

  Peggy Rowe-Linn of Peggy Rowe-Linn, P.A., West Palm Beach, for
appellee D.R., the mother.

   Laura J. Lee and Thomasina F. Moore of the Florida Statewide
Guardian ad Litem Office, Tallahassee, for appellee Guardian ad Litem
Program.

PER CURIAM.

  Affirmed.

WARNER, CONNER and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.